Terral, J.,
delivered the opinion of the court.
The complainants by their bill sought to vacate certain sales of a stock of goods and merchandise alleged to be the property of the defendant, Bodenheimer, and fraudulently transferred by him to the other defendants, and to subject it to the payment of the debts of Bodenheimer to them.
The cause being ready for a final hearing, was submitted to the court for a final decree, and what upon its face purports to be a final decree was made,; but, in its terms, it merely vacated the fraudulent transfers, but did not fix the amounts of the several debts due the respective complainants, nor make an order subjecting the stock of goods to the payment of said ascertained debts, nor did it adjudge costs in the case.
It seems apparent from the.record that by inadvertence several matters of import in the case and necessary to its complete adjudication, and which should have been embodied in' the decree, were omitted; and in such case we think the rules of chancery practice authorize. the court in which the canse is depending, upon application by petition or motion, to rectify the error and to embody the omitted matters in the final ^adjudication by a supplemental deeflee. Pipkin v. Haun, Freem. Ch. Rep., 254, 256; Clark v. Hall, 7 Paige Ch. Rep., 382, 384: 5 Enc. of Pleading and Practice, p. 1053, par. 3; Jarmon v. Wiswall, 24 N. J. Eq. Rep., 68.
We therefore remand the case that the chancery court 'may ascertain and fix the amounts of the claims due the several complainants, and may make an order subjecting said stock of goods in the hands of the defendants to the payment of said sums, and adjudge the costs.

Remanded.